Electronically Filed
                                                               Supreme Court
                                                               29918
                                                               26-OCT-2010
                                                               02:17 PM
                                 NO. 29918

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       ROBERT M. OYADOMARI, JR.,
                    Petitioner/Petitioner-Appellant

                                     vs.

                ADMINISTRATIVE DIRECTOR OF THE COURTS,
                           STATE OF HAWAI#I,
                    Respondent/Respondent-Appellee


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                      (CASE NO. 1DAA-09-0005)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                  (By: Acoba, J., for the court1)

           The Application for Writ of Certiorari filed on
September 23, 2010 by Petitioner/Petitioner-Appellant Robert M.
Oyadomari, Jr. is hereby rejected.
           DATED:    Honolulu, Hawai#i, October 26, 2010.
                                      FOR THE COURT:
                                      /s/ Simeon R. Acoba, Jr.
                                      Associate Justice


Kenneth J. Shimozono, on the
application for petitioner/
petitioner-appellant.

Mark J. Bennett, Attorney General;
Girard D. Lau, Deputy Attorney
General, State of Hawai#i, on
the opposition for respondent-appellee.

     1
         Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.,
and Circuit Judge Ahn assigned due to a vacancy.